DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0280111 by Hoxie et al. (Hoxie hereinafter) in view of US 2016/0207418 by Bergstrom et al. (Bergstrom hereinafter).

Regarding claim 1, Hoxie discloses a control system of a utility vehicle [see at least abstract], the control system comprising: a controller [see at least Figure 2, (502); paragraph 0028] comprising memory to store instructions [see at least Figure 2, (504)] and a processor to process the instructions [see at least paragraph 0028; it is an inherent component of the control unit] to select one of a plurality of operating power states of the utility vehicle [see at least abstract; “first mode” and “second mode”; paragraph 0028, “work circuit primary mode 82” and “hybrid propel mode 84”], the utility vehicle comprising an engine [see at least Figure 2, (104)] and a hydraulic pump [see at least Figure 2, (102)]; an energy mode input [see at least Figure 2, (506)] electrically coupled to the controller to provide a power state input signal indicative of a user input request to select one of at least two power modes [see at least paragraph 0028]; an implement control input electrically coupled to the controller to provide an implement movement signal indicative of a user input request to select a movement of an implement [see at least paragraph 0028, “work circuit primary mode 82”; Figure 3]; and a drive control input electrically coupled to the controller to provide a drive signal indicative of a user input request to select a movement of a drive system to propel the utility vehicle [see at least paragraph 0028, “hybrid propel mode 84”; Figure 4], wherein the controller is adapted to determine a change from one of the plurality of operating power states to another of the plurality of operating power states in response to at least one user input request to select a movement of at least one of the implement and the drive system indicating a reduction of power consumption [see at least paragraph 0028; as worded, “indicating a reduction of power consumption” is merely a result of the change in operating power states].
Hoxie fails to disclose an electric motor and wherein each of the plurality of operating power states comprises a maximum electric current output and a maximum speed output of the electric motor.  However, Bergstrom discloses a vehicle with an electric motor [see at least Figure 70, (1002)] with user selected operating modes [see at least paragraphs 0174 and 0202; Figure 70, (738)] which limits motor speed and current based at least partially on the selected operating mode [see at least paragraphs 0164 and 0171-175].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an electric motor as it is a known replacement for an engine which would eliminate exhaust/pollution output and to utilize the operating modes for the system to preserve battery life and extend the operation time of the vehicle.

Regarding claim 2, Hoxie in view of Bergstrom teaches the control system of claim 1.
Bergstrom discloses wherein the at least two power modes comprises an energy conservation mode [see at least paragraph 0175, “economy/max range mode”] and a normal energy mode [see at least paragraph 0174, “high mode”].

Regarding claim 3, Hoxie in view of Bergstrom teaches the control system of claim 1.
Bergstrom discloses further comprising a creep mode input [see at least paragraphs 0175, “golf mode”].

Regarding claim 4, Hoxie in view of Bergstrom teaches the control system of claim 1.
Bergstrom discloses wherein the controller is adapted to determine a change from one of the plurality of operating power states to another of the plurality of operating power states in response to a status of input signals during a predetermined duration [see at least paragraph 0165].

Regarding claim 5, Hoxie in view of Bergstrom teaches the control system of claim 1.
Bergstrom discloses wherein the plurality of operating power states comprises: a first power state having a maximum available electric current output and a maximum available speed output of the electric motor [see at least paragraph 0175, “economy/max range mode”], and an intermediate power state having at least one of the electric current outputs and speed outputs of the electric motor less than the maximum available electric current output and output of the electric motor [see at least paragraph 0176, “limp home mode”].

Regarding claim 6, Hoxie in view of Bergstrom teaches the control system of claim 5.
Bergstrom discloses wherein the plurality of operating power states further comprises: a final power state wherein the maximum electric current output of the electric motor is 0 Amps root mean square and the maximum speed output is 0 revolutions per minute [see at least paragraph 0165, “sleep mode”].

Regarding claim 7, Hoxie in view of Bergstrom teaches the control system of claim 1.
Hoxie discloses wherein the user input is to select a movement of at least one of the implement and the drive system indicating an increase or decrease in power consumption [see at least paragraph 0028; as worded, “indicating an increase or decrease in power consumption” is merely a result of the change in operating power states].

Regarding claim 8, Hoxie in view of Bergstrom teaches the control system of claim 1.
Hoxie discloses wherein the controller is adapted to determine a change to another of the plurality of operating power states in response to a user input to indicate a change in at least one of implement system and drive system [see at least paragraph 0028].

Regarding claim 10, Hoxie discloses a utility machine [see at least abstract] comprising: a frame comprising a front end and a rear end [see at least Figure 9]; an engine [see at least Figures 2 and 9, (104)]; a hydraulic pump coupled to the engine [see at least Figures 2 and 9, (102)]; a drive system to propel the utility machine over a ground surface [see at least Figures 2 and 9, (108)], the drive system to receive hydraulic power from the hydraulic pump [see at least paragraph 0020]; an implement system [see at least Figures 2 and 9, (300)] including an implement [see at least Figure 9, (52)] operable with hydraulic power received from the hydraulic pump [see at least paragraph 0020]; first and second control inputs to receive user input corresponding to one or more operational parameters of the drive system and the implement system [see at least abstract; “first mode” and “second mode”; paragraph 0028, “work circuit primary mode 82” and “hybrid propel mode 84”]; an energy mode input [see at least Figure 2, (506)]; input sensors configured to detect manipulation of the energy mode input and the first and second control inputs [see at least Figure 2, (500); paragraph 0028], respectively, and generate a corresponding energy mode input signal and first and second input signals [see at least paragraph 0028]; and an electronic controller [see at least Figure 2, (502)] configured to receive an energy mode input signal and a signal representing one or more operational parameters of the vehicle [see at least paragraph 0028].
Hoxie fails to disclose an electric motor and wherein the controller is adapted to determine electric motor power consumption limits based upon the energy mode input signal and the signal representing the one or more operational parameters; wherein the power is automatically adjusted based on a second signal representing a change in the one or more operational parameters.  However, Bergstrom discloses a vehicle with an electric motor [see at least Figure 70, (1002)] with user selected operating modes [see at least paragraphs 0174 and 0202; Figure 70, (738)] which limits motor speed and current based at least partially on the selected operating mode [see at least paragraphs 0164 and 0171-175].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an electric motor as it is a known replacement for an engine which would eliminate exhaust/pollution output and to utilize the operating modes for the system to preserve battery life and extend the operation time of the vehicle.

Regarding claim 12, Hoxie in view of Bergstrom teaches the utility machine of claim 10.
Bergstrom discloses comprising: a battery energy source to power the electric motor [see at least Figure 60, (252)].

Regarding claim 14, Hoxie in view of Bergstrom teaches the utility machine of claim 10.
Bergstrom discloses wherein the energy mode input comprises an energy conservation mode [see at least paragraph 0175, “economy/max range mode”] and a normal energy mode [see at least paragraph 0174, “high mode”].

Regarding claim 15, Hoxie in view of Bergstrom teaches the utility machine of claim 10.
Bergstrom discloses wherein the electronic controller is adapted to change from one power consumption limit to another power consumption limit in response to the signal representing the one or more operational parameters during a predetermined duration [see at least paragraph 0165].

Regarding claim 16, Hoxie discloses a method of controlling a utility machine [see at least abstract] comprising: 
Hoxie fails to disclose the utility vehicle power modes.  However, Bergstrom discloses a vehicle with user selected operating modes [see at least paragraphs 0174 and 0202; Figure 70, (738)] used to determine operation [see at least paragraphs 0171-0176].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize the operating modes for the system to preserve battery life and extend the operation time of the vehicle.

Regarding claim 17, Hoxie in view of Bergstrom teaches the method of claim 16.
Bergstrom discloses wherein the operating power states define a maximum electric current output and a maximum speed output of an electric motor [see at least paragraphs 0164 and 0171-175].

Regarding claim 19, Hoxie in view of Bergstrom teaches the method of claim 16.
Bergstrom discloses further comprising changing from one of the plurality of operating power states to another of the plurality of operating power states in response to input signals of the selected activity mode during a predetermined duration [see at least paragraph 0165].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0280111 by Hoxie et al. (Hoxie hereinafter) in view of US 2016/0207418 by Bergstrom et al. (Bergstrom hereinafter) in further view of US 2020/0023740 by Bystedt.

Regarding claim 11, Hoxie in view of Bergstrom teaches the utility machine of claim 10.
Hoxie in view of Bergstrom fails to disclose wherein the implement is a reciprocating hammer.  However, Bystedt discloses a similar utility machine with a reciprocating hammer [see at least Figure 1, (12a)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a reciprocating hammer as the implement as it is a common tool used on utility machines, thus allowing the machine to operate for demolition work and expanding the usefulness of the machine.

Allowable Subject Matter
Claims 9, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (US 2018/0195595) discloses a utility vehicle with hydraulic pump/motor and multiple modes of operation.
Ito (US 2015/0006010) discloses a work vehicle with multiple operation modes.
Oertley (US 6,354,678) discloses a utility vehicle with a work mode and a drive mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836